EXHIBIT 10.72
Torvec, Inc., 2011 Stock Option Plan
Article 1.
Establishment; Purpose; Shareholder Approval;
Effective Date; and Duration
1.1 Establishment. Torvec, Inc., a New York corporation, hereby establishes the
Torvec, Inc. 2011 Stock Option Plan (the “Plan”) as set forth in this document.
1.2 Purpose of the Plan. The purpose of this Plan is to attract, retain and
motivate officers, employees, directors and consultants providing services to
the Company, any of its Subsidiaries, or Affiliates and to promote the success
of the Company’s business by providing the participants of the Plan with equity
incentives in the form of stock options.
1.3 Approval of Plan by Shareholders. The Plan will be submitted for the
approval of the Company’s shareholders at the Company’s Annual Meeting of
Shareholders to be held January 27, 2011, but in any event, not later than
November 3, 2011. If the Plan is not approved by November 3, 2011, the Plan
shall terminate and any Options granted pursuant to the Plan shall also be
terminated concurrently therewith and shall thereafter be null and void.
1.4 Effective Date. The Plan shall be effective as of January 27, 2011, the date
the Plan was approved by the Company’s shareholders (the “Effective Date”).
1.5 Duration of the Plan. Unless sooner terminated as provided in Section 10.2,
the Plan shall terminate on the earliest of (a) the tenth (10th) anniversary of
the Effective Date; or (b) the date on which no Shares subject to the Plan
remain available to be granted as Options under the Plan according to its
provisions. After this Plan is terminated, no Options maybe granted but Options
previously granted shall remain outstanding in accordance with their applicable
terms and conditions and this Plan’s terms and conditions.
Article 2.
Definitions
Whenever capitalized in the Plan, the following terms shall have the meanings
set forth below.
2.1 “Affiliate” means any entity that the Company, either directly or
indirectly, is in common control with, is controlled by or controls, or any
entity in which the Company has a substantial equity interest, direct or
indirect; provided, however, to the extent that Options must cover “service
recipient stock” in order to comply with Section 409A of the Code, “Affiliate”
shall be limited to those entities which could qualify as an “eligible issuer”
under Section 409A of the Code.
2.2 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

 

 



--------------------------------------------------------------------------------



 



2.3 “Board” means the Board of Directors of the Company.
2.4 “Change of Control” means, except to the extent the applicable Option
Agreement provides otherwise or incorporates a different definition of “Change
in Control.”
(a) A transaction or series of transactions (other than an offering of Shares to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
Beneficial Ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than a majority of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or
(b) During any period of 12 consecutive months, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 245(a)
or Section 2.4(c)) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of a majority of the directors
then still in office who either were directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or
(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:
(i) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “ Successor Entity “)) directly or indirectly, at least a majority
of the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(ii) After which no person or group beneficially owns voting securities
representing a majority or more of the combined voting power of the Successor
Entity; provided however, that no person or group shall be treated for purposes
of this Section 2.4(c)(ii) as having Beneficially Ownership of a majority or
more of combined voting power of the Successor Entity solely as a result of the
voting power held in the Company prior to the consummation of the transaction;
or

 

2



--------------------------------------------------------------------------------



 



(d) The Company’s stockholders approve a liquidation or dissolution of the
Company.
In addition, if a Change in Control constitutes a payment event with respect to
any Option which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (a),
(b), (c) or (d) of this Section 2.4 with respect to such Option must also
constitute a “change in control event,” as defined in Section 409A of the Code.
The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.
2.5 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor act thereto. Reference to any section of the Code shall
be deemed to include reference to applicable regulations or other authoritative
guidance thereunder, and any amendments or successor provisions to such section,
regulations or guidance.
2.6 “Committee” means (a) the committee of Directors appointed by the Board to
administer the Plan or (b) in the absence of such appointment, the Board itself.
Notwithstanding the foregoing, to the extent required for Options to be exempt
from Section 16 of the Exchange Act pursuant to Rule 16b-3, the Committee shall
consist of two or more Directors who are Non-Employee Directors, and to the
extent required for Options to satisfy the requirements for “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Committee
shall consist of two or more Directors who are Outside Directors. Prior to
November 3, 2010, the Board constituted the Committee. Effective as of
November 3, 2010, the Governance and Compensation Committee of the Board of
Directors shall constitute the Committee until otherwise determined by the
Board.
2.7 “Company” means Torvec, Inc., a New York corporation, and any successor
thereto.
2.8 “Consultant” means any natural person (other than an Employee or a Director,
solely with respect to rendering Services in such person’s capacity as a
Director) who either (a) is engaged by, and provides to, the Company or any
Affiliate bona fide consulting or advisory services, provided that such services
are not in connection with the offer or sale of securities in a capital raising
transaction for the benefit of the Company or its Affiliates, and do not
directly or indirectly promote or maintain a market for the Company’s or its
Affiliate’s securities or (b) otherwise meets the definition of a “consultant or
advisor” within the meaning Form S-8 promulgated under the Securities Act.
2.9 “Covered Employee” means for any Plan Year, a Participant designated by the
Company as a potential “covered employee” as such term is defined in
Section 162(m)(4) of the Code and its accompanying Treasury Regulations.

 

3



--------------------------------------------------------------------------------



 



2.19 “Director” means a member of the Board of Directors of the Company.
2.11 “Effective Date” means the date set forth in Section 1.5.
2.12 “Employee” means any individual performing services for the Company, an
Affiliate or a Subsidiary and designated as an employee of the Company, the
Affiliate or the Subsidiary on its payroll records. An Employee shall not
include any individual during any period he or she is classified or treated by
the Company, Affiliate or Subsidiary as an independent contractor, a consultant
or an employee of an employment, consulting or temporary agency or any other
entity other than the Company, Affiliate or Subsidiary, without regard to
whether such individual is subsequently determined to have been, or is
subsequently retroactively reclassified, as a common-law employee of the
Company, Affiliate or Subsidiary during such period.
2.13 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute. Reference in the Plan to any section of
the Exchange Act shall be deemed to include any amendments or successor
provisions to such section and any rules and regulations relating to such
section.
2.14 “Fair Market Value” means, as of any date, the per Share value determined
as follows:
(a) The closing price of a Share on a recognized national exchange or any
established over-the-counter trading system on which dealings take place, or if
no trades were made on any such day, the immediately preceding day on which
trades were made; or
(b) In the absence of an established market for the Shares of the type described
in (a) above, the per Share Fair Market Value thereof shall be determined by the
Committee in good faith and in accordance with applicable provisions of
Section 409A of the Code.
2.15 “Incentive Stock Option” means an Option intended to meet the requirements
of an incentive stock option as defined in Section 422 of the Code and
designated as an Incentive Stock Option.
2.16 “Non-Employee Director” means a Director of the Company who either (a) is
not an Employee or Officer, does not receive compensation (directly or
indirectly) from the Company or an Affiliate in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K or (b) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3(b)(3)
promulgated by the Securities and Exchange Commission under the Exchange Act, or
any successor definition adopted by the Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------



 



2.17 “Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.
2.18 “Option” means any stock option granted in accordance with Article 6 of the
Plan.
2.19 “Option Agreement” means a written agreement entered into by the Company
and a Participant setting forth the terms and provisions applicable to an Option
granted under this Plan and any amendments thereto that are made in accordance
with the terms of the Plan.
2.20 “Option Price” means the purchase price per Share subject to an Option, as
determined pursuant to Section 6.3 of the Plan.
2.21 “Outside Director” means a Director of the Company who either (a) is not a
current employee of the Company or an “affiliated corporation” (within the
meaning of the Treasury regulations promulgated under Section 162(m) of the
Code), is not a former employee of the Company or an “affiliated corporation”
receiving compensation for prior services (other than benefits under a tax
qualified pension plan), has not been an officer of the Company or an
“affiliated corporation” at any time and is not currently receiving (within the
meaning of the Treasury regulations promulgated under Section 162(m) of the
Code) direct or indirect remuneration from the Company or an “affiliated
corporation” for services in any capacity other than as a Director, or (b) is
otherwise considered an “outside director” for purposes of Section 162(m) of the
Code. and the regulations promulgated thereunder.
2.22 “Participant” means any eligible person as set forth in Section 4.1 to whom
an Option is granted.
2.23 “Performance-Based Compensation” means compensation under an Option that is
intended to constitute “qualified performance-based compensation” paid to
Covered Employees within the meaning of the regulations promulgated under
Section 162(m) of Code or any successor provision. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Option that
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.
2.24 “Performance Measures” means measures, as described in Section 7.2, upon
which performance goals are based and that are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Options as
Performance-Based Compensation.
2.25 “Performance Period” means the period of time during which the performance
goals must be met in order to determine the degree of vesting with respect to an
Option.
2.26 “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “
group “ as defined in Section 13(d) thereof.

 

5



--------------------------------------------------------------------------------



 



2.27 “Plan” means the Torvec, Inc. 2011 Stock Option Plan.
2.28 “Plan Year” means the applicable fiscal year of the Company.
2.29 “Regulation S-K” means Regulation S-K promulgated under the Securities Act,
as it may be amended from time to time, and successor to Regulation S-K.
Reference in the Plan to any item of Regulation S-K shall be deemed to include
any amendments or successor provisions to such item.
2.30 “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as it may
be amended from time to time, and any successor to Rule 16b-3.
2.31 “Section” means a section of the Plan unless otherwise stated or the
context otherwise requires.
2.32 “Securities Act” means the Securities Act of 1933, as amended, and any
successor statute
2.33 “Service” means service as an Employee, Director or Consultant.
2.34 “Share” means a share of common stock of the Company, par value $0.01 per
share, or such other class or kind of shares or other securities resulting from
the application of Article 9 hereof.
2.35 Subsidiary” means any corporation, partnership, limited liability company
or other legal entity of which the Company, directly or indirectly, owns stock
or other equity interests possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock or other equity interests (as
determined in a manner consistent with Section 409A of the Code).
2.36 “Ten Percent Shareholder” means a person who on any given date owns, either
directly or indirectly (taking into account the attribution rules contained in
Section 424(d) of the Code), stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or a
Subsidiary or Affiliate.

 

6



--------------------------------------------------------------------------------



 



Article 3.
Administration
3.1 Authority of the Committee.
(a) The Plan shall be administered by the Committee, which shall have full power
to interpret and administer the Plan and Option Agreements and full authority to
recommend to the Board for its final approval, the Employees, Directors and
Consultants to whom Options will be granted, and to determine the type and
amount of Options to be granted to each such Employee Director or Consultant,
the terms and conditions of Options and Option Agreements and all other
determinations that are required or may be made by the Committee pursuant to
this Plan and any Options. In each case, the determination of the Committee
shall be conclusive and binding on Participants under the Plan.
(b) Without limiting the generality of the foregoing, the Committee may, in its
sole discretion but subject to the limitations in Article 10, clarify, construe
or resolve any ambiguity in any provision of the Plan or any Option Agreement,
extend the term or period of exercisability of any Options, or waive any terms
or conditions applicable to any Option. Options may, in the discretion of the
Committee, be made under the Plan in assumption of, or in substitution for,
outstanding Options previously granted by the Company or any of its Subsidiaries
or Affiliates or a corporation acquired by the Company or with which the Company
combines. The Committee shall have full and exclusive discretionary power to
adopt rules, forms, instruments, and guidelines for administering the Plan as
the Committee deems necessary or proper. All actions taken and all
interpretations and determinations made by the Committee (or any other committee
or sub-committee thereof), as applicable, shall be final and binding upon the
Participants, the Company, and all other interested individuals.
3.2 Delegation. The Committee may delegate to one or more of its members or one
or more executive officers of the Company such administrative duties or powers
as it may deem advisable; provided that no delegation shall be permitted under
the Plan that is prohibited by applicable law.
Article 4.
Eligibility and Participation
4.1 Eligibility. Participants will consist of such Employees, Directors and
Consultants as the Committee in its sole discretion determines and whom the
Committee may designate from time to time to receive Options. A Participant may
be granted more than one Option under the Plan, and Options may be granted at
any time or times during the term of the Plan. The grant of an Option to a
Participant shall not be deemed either to entitle that individual to, or to
disqualify that individual from, participation in any other grant of Options
under the Plan.

 

7



--------------------------------------------------------------------------------



 



4.2 Type of Options.
(a) Options under the Plan may be either (i) Non-Qualified Stock Options, or
(ii) Incentive Stock Options. Non-Qualified Stock Options may be granted to
Employees, Officers, Directors, and Consultants. Incentive Stock Options may be
granted only to Employees (including Officers and Directors who are also
Employees), provided, that no person who qualifies as a Ten Percent Shareholder
may be granted an Incentive Stock Option unless such Incentive Stock Option
conforms to the applicable provisions of Section 422 of the Code.
(b) The Plan sets forth the types of performance goals and sets forth procedural
requirements to permit the Company to design Options that qualify as
Performance-Based Compensation, as described in Article 7 hereof. Subject to the
provisions of Section 9.1 hereof, the maximum number of Shares that may be
subject to Options granted to any one person under the Plan shall not exceed
1,000,000 Shares. The limitation set forth in the preceding sentence shall be
applied in a manner which will permit compensation generated under the Plan to
constitute “performance-based” compensation for purposes of Section 162(m) of
the Code, including counting against such maximum number of Shares, to the
extent required under Section 162(m) of the Code and applicable interpretive
authority thereunder, any Shares subject to Options that are canceled or
re-priced.
Article 5.
Shares Subject to the Plan
5.1 General. Subject to adjustment as provided in Article 9 hereof, the maximum
number of Shares available for issuance to Participants pursuant to Options
under the Plan shall be 3,000,000 Shares. Of this number, the maximum number of
Shares available for granting Incentive Stock Options under the Plan shall not
exceed 1,000,000 Shares, subject to Article 9 hereof and the provisions of
Sections 422 or 424 of the Code and any successor provisions. The Shares
available for issuance under the Plan may consist, in whole or in part, of
authorized and unissued Shares or treasury Shares, in each case as the Committee
may determine from time to time in its sole discretion.
5.2 Additional Shares. Any Shares covered by an Option (or a portion of an
Option) that is forfeited or canceled, or that expires shall be deemed not to
have been issued for purposes of determining the maximum aggregate number of
Shares which may be issued under the Plan and shall again be available for
Options under the Plan. Notwithstanding this provision, Shares issued by the
Company upon the exercise of Options shall not be replenished and/or replaced
for purposes of calculating the aggregate number of Shares reserved for issuance
under the Plan. Further, “recycling” is not permitted with to common stock
transferred as consideration for the purchase of Shares underlying an Option,
common stock retained to satisfy tax withholding obligations or common stock
repurchased by the Company in open market transactions.
5.3 Reservation of Shares. At all times during the term of the Plan, the Company
shall reserve and keep available such number of Shares as will be required to
satisfy the requirements of outstanding Options under the Plan.

 

8



--------------------------------------------------------------------------------



 



5.4 Other. Nothing in this Article 5 shall impair the right of the Company to
reduce the number of outstanding Shares pursuant to repurchases, redemptions, or
otherwise; provided, however, that no reduction in the number of outstanding
Shares shall (a) impair the validity of any outstanding Option, whether or not
that Option is fully exercisable, or (b) impair the status of any Shares
previously issued pursuant to an Option as duly authorized, validly issued,
fully paid, and non-assessable. If the Committee authorizes the assumption under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, of Options granted under another plan, such
assumption shall not reduce the maximum number of Shares available for issuance
under this Plan.
Article 6.
Terms and Conditions of Options
The Committee is hereby authorized to recommend to the Board for its final
approval, the grant of all Options to Participants. The Committee shall
determine whether each Option shall be granted as an Incentive Stock Option or a
Non-Qualified Stock Option and the provisions, terms and conditions of each
Option, including, but not limited to, the vesting schedule, the number of
Shares subject to the Option, the Option Price, the period during which the
Option may be exercised, repurchase provisions, forfeiture provisions, methods
of payment, and all other terms and conditions of the Option, subject to the
following:
6.1 Form of Option Grant. Each Option granted under the Plan shall be evidenced
by a written Option Agreement in such form (which need not be the same for each
Optionee) as the Committee, or if applicable its designee, from time to time
approves, but which is not inconsistent with the Plan, including any provisions
that may be necessary to assure that any Option that is intended to be an
Incentive Stock Option will comply with Section 422 of the Code.
6.2 Date of Grant. The date of grant of an Option will be the date on which the
Board finally approves the grant of Options as recommended by the Committee. The
Option Agreement evidencing the Option will be delivered to the Optionee with a
copy of the Plan and other relevant Option documents, within a reasonable time
after the date of grant.
6.3 Option Price. The Option Price shall be not less than 100% of the Fair
Market Value of the Shares on the date of grant of the Option, provided that the
Committee may set an Option Price at less than said amount if such Option would
be permitted under the exemptions provided pursuant to Section 409A of the Code,
including the short term deferral rules set forth therein. In the case of any
Incentive Stock Option granted to a Ten Percent Shareholder, the Option Price
shall not be less than one-hundred-ten percent (110%) of the Fair Market Value
of a Share on the date of grant. Once set, the Option Price is not subject to
repricing, either directly (lowering the exercise price of an outstanding
Option) or indirectly (canceling an outstanding Option and granting a
replacement Option with a lower exercise price).

 

9



--------------------------------------------------------------------------------



 



6.4 Method of Exercise. Except as otherwise provided in the Plan or in an Option
Agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. For purposes of this Article 6, the
exercise date of an Option shall be the later of the date a notice of exercise
is received by the Company and, if applicable, the date payment is received by
the Company pursuant to clauses (i), (ii), (iii) or (iv) of the following
sentence (including the applicable tax withholding pursuant to Section 11.3 of
the Plan). The aggregate Option Price for the Shares as to which an Option is
exercised shall be paid to the Company in full at the time of exercise at the
election of the Participant (i) in cash or its equivalent (e.g., by cashier’s
check), (ii) to the extent permitted by the Committee, in Shares previously
owned by the Participant having a Fair Market Value equal to the aggregate
Option Price for the Shares being purchased and satisfying such other
requirements as may be imposed by the Committee, (iii) partly in cash and, to
the extent permitted by the Committee, partly in such Shares (as described in
(ii) above) or (iv) if there is a public market for the Shares at such time,
subject to such requirements as may be imposed by the Committee, through the
delivery of irrevocable instructions to a broker to sell Shares obtained upon
the exercise of the Option and to deliver promptly to the Company an amount out
of the proceeds of such sale equal to the aggregate Option Price for the Shares
being purchased. The Committee may prescribe any other method of payment that it
determines to be consistent with applicable law and the purpose of the Plan,
including but not limited to, payment in accordance with a “cashless” exercise
feature.
6.5 Option Period. Options shall be exercisable within the time or times or upon
the event or events determined by the Committee and set forth in the Option
Agreement; provided, however, that no Option shall be exercisable later than the
expiration of ten (10) years from the date of grant of the Option, and provided
further, that no Incentive Stock Option granted to a Ten Percent Shareholder
shall be exercisable after the expiration of five (5) years from the date of
grant of the Option.
6.6 Transferability of Options. Options granted under the Plan, and any interest
therein, shall not be transferable or assignable by the Optionee, and may not be
made subject to execution, attachment or similar process, otherwise than by will
or by the laws of descent and distribution, and shall be exercisable during the
lifetime of the Optionee only by the Optionee; provided, that the Optionee may,
however, designate persons who or which may exercise his Options following his
death.
6.7 Limitations on Incentive Stock Options. Incentive Stock Options may be
granted only to Employees of the Company or of a “parent corporation” or
“subsidiary corporation” (as such terms are defined in Section 424 of the Code)
at the date of grant. The aggregate Fair Market Value (generally determined as
of the time the Option is granted) of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by a Participant during any
calendar year under all plans of the Company and of any “parent corporation” or
“subsidiary corporation” shall not exceed one hundred thousand dollars
($100,000), or the Option shall be treated as a Nonqualified Stock Option. For
purposes of the preceding sentence, Incentive Stock Options will be taken into
account generally in the order in which they are granted. Each provision of the
Plan and each Option Agreement relating to an Incentive Stock Option shall be
construed so that each Incentive Stock Option shall be an incentive stock option
as defined in Section 422 of the Code, and any provisions of the Option
Agreement thereof that cannot be so construed shall be disregarded.

 

10



--------------------------------------------------------------------------------



 



6.8 Performance Goals. The Committee may condition the grant of Options or the
vesting of Options upon the Participant’s achievement of one or more performance
goal(s) (including the Participant’s provision of Services for a designated time
period), as specified in the Option Agreement. If the Participant fails to
achieve the specified performance goal(s), the Committee shall not grant the
Option to such Participant or the Option shall not vest, as applicable.
Article 7.
Performance-Based Compensation
7.1 Grant of Performance-Based Compensation. To the extent permitted by Section
162(m) of the Code, the Committee is authorized to design any Option so that the
amounts or Shares payable or distributed pursuant to such Option are treated as
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code and related regulations.
7.2 Performance Measures.
(a) The vesting of Performance-Based Compensation shall be based on the
achievement of objective performance goals based on any of the following
Performance Measures, either alone or in any combination, on either a
consolidated or business unit or divisional level, as the Committee may
determine: (i) sales or revenue; (ii) earnings per share; (iii) measurable
achievement in quality, operation and compliance initiatives; (iv) objectively
determinable measure of non-financial operating and management performance
objectives; (v) net earnings (either before or after interest, taxes,
depreciation and amortization); (vi) economic value-added (as determined by the
Committee); (vii) net income (either before or after taxes); (viii) operating
earnings; (ix) cash flow (including, but not limited to, operating cash flow and
free cash flow); (x) cash flow return on capital; (xi) return on net assets;
(xii) return on shareholders’ equity; (xiii) return on assets; (xiv) return on
capital; (xv) shareholder returns, dividends and/or other distributions;
(xvi) return on sales; (xvii) gross or net profit margin; (xviii) productivity;
(xix) expenses; (xx) margins; (xxi) operating efficiency; (xxii) customer
satisfaction; (xxiii) working capital; (xxiv) debt; (xxv) debt reduction;
(xxvi) price per share of stock; (xxvii) market share; (xxviii) completion of
acquisitions; (xxix) business expansion; (xxx) product diversification;
(xxxi) new or expanded market penetration; (xxxii) book value; and (xxxiii) the
Per Fair Market Value on any day in the future. The foregoing criteria shall
have any reasonable definitions that the Committee may specify, which may
include or exclude any or all of the following items, as the Committee may
specify: (A) extraordinary, unusual or non-recurring items; (B) effects of
changes in tax law, accounting principles or other such laws or provisions
affecting reported results; (C) effects of currency fluctuations; (D) effects of
financing activities (e.g., effect on earnings per share of issuing convertible
debt securities); (E) expenses for restructuring, productivity initiatives or
new business initiatives; (F) impairment of tangible or intangible assets;
(G) litigation or claim judgments or settlements; (H) non-operating items;
(I) acquisition expenses; (J) discontinued operations; and (K) effects of assets
sales or divestitures. Any such business criterion or combination of such
criteria may apply to the Covered Employee’s Option in whole or to any designed
portion thereof, as the Committee may specify.

 

11



--------------------------------------------------------------------------------



 



(b) Any Performance Measure may be (i) used to measure the performance of the
Company and/or any of its Subsidiaries or Affiliates as a whole, any business
unit thereof or any combination thereof against any goal including past
performance or (ii) compared to the performance of a group of comparable
companies, or a published or special index, in each case that the Committee, in
its sole discretion, deems appropriate. Subject to Section 162(m) of the Code,
the Committee may adjust the performance goals (including to prorate goals and
payments for a partial Plan Year) in the event of the following occurrences:
(A) non-recurring events, including divestitures, spin-offs, or changes in
accounting standards or policies; (B) mergers and acquisitions; and
(C) financing transactions, including selling accounts receivable.
7.3 Establishment of Performance Goals for Covered Employees. The exercisability
of a Covered Employee’s Option’s shall be determined based on the attainment of
written performance goals established by the Committee. The Committee shall
identify the Performance Measures to be used to measure the performance goals in
terms of an objective formula or standard and the formula for determining the
portion of the Option that is exercisable if such performance goals are
obtained. The Committee shall establish the performance goals (a) while the
outcome for the Performance Period is substantially uncertain and (b) no later
than ninety (90) days after the commencement of the Performance Period to which
the Performance Goal relates (or, if the Performance Period is less than one
(1) year, no later than the number of days which is equal to twenty-five percent
(25%) of such Performance Period). The Performance Goals need not be the same
for all Covered Employees and the Committee shall identify the Participants or
class of Participants to which such performance goals apply.
7.4 Adjustment of Performance-Based Compensation. Options that are designed to
qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Options downward, either on
a formula or discretionary basis or any combination, as the Committee
determines.
7.5 Certification of Performance. No Option designed to qualify as
Performance-Based Compensation shall be vested with respect to any Participant
until the Committee certifies in writing that the performance goals and any
other material terms applicable to such Performance Period have been satisfied.
7.6 Interpretation. Each provision of the Plan and each Option Agreement
relating to Performance-Based Compensation shall be construed so that each such
Option shall be “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code and related regulations, and any provisions of the
Option Agreement thereof that cannot be so construed shall be disregarded.

 

12



--------------------------------------------------------------------------------



 



Article 8.
Compliance with Section 409A of the Code
8.1 General. The Company intends that any Options be structured in compliance
with, or to satisfy an exemption from, Section 409A of the Code and all
regulations, guidance, compliance programs and other interpretative authority
thereunder (“Section 409A”), such that there are no adverse tax consequences,
interest, or penalties as a result of the Options. Notwithstanding the Company’s
intention, in the event any Option is subject to Section 409A, the Committee
may, in its sole discretion and without a Participant’s prior consent, amend the
Plan and/or Options, adopt policies and procedures, or take any other actions
(including amendments, policies, procedures and actions with retroactive effect)
as are necessary or appropriate to (i) exempt the Plan and/or any Option from
the application of Section 409A, (ii) preserve the intended tax treatment of any
such Option, or (iii) comply with the requirements of Section 409A, including
without limitation any such regulations guidance, compliance programs and other
interpretative authority that may be issued after the date of grant of an
Option.
8.2 Separation from Service. A termination of employment shall not be deemed to
have occurred for purposes of any provision of the Plan or any Option Agreement
providing for the exercise of Options that are considered nonqualified deferred
compensation under Section 409A upon or following a termination of employment,
unless such termination is also a “separation from service” within the meaning
of Section 409A and the payment thereof prior to a “separation from service”
would violate Section 409A. For purposes of any such provision of the Plan or
any Option Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”
Article 9.
Adjustments
9.1 Certain Adjustments Due to Corporate Events. In the event of any corporate
event or transaction involving the Company, a Subsidiary and/or an Affiliate
(including, but not limited to, a change in the Shares or the capitalization of
the Company) such as a merger, consolidation, reorganization, recapitalization,
separation, extraordinary stock dividend, stock split, reverse stock split,
split up, spin-off, combination of Shares, exchange of Shares, dividend in kind,
or other like change in capital structure (other than regular cash or stock
dividends to shareholders of the Company), or any similar corporate event or
transaction, the Committee, to prevent dilution or enlargement of Participants’
rights under their Options and the Plan, shall substitute or adjust, in its sole
discretion, the number and kind of Shares or other property that may be issued
under the Plan or under Options, the number and kind of Shares or other property
subject to outstanding Options, or the Option Price of outstanding Options, and
the Committee, in its sole discretion, shall determine the methodology or manner
of making such substitution or adjustment.

 

13



--------------------------------------------------------------------------------



 



9.2 Change of Control Upon the occurrence of a Change of Control, unless
otherwise specifically prohibited under applicable laws or by the applicable
rules and regulations of any governmental agencies or national securities
exchanges, or unless the Committee shall determine otherwise in the Option
Agreement, the Committee shall make one or more of the following adjustments to
the terms and conditions of outstanding Options: (a) continuation or assumption
of such outstanding Options under the Plan by the Company (if it is the
surviving company or corporation) or by the surviving company or corporation or
its parent; (b) substitution by the surviving company or corporation or its
parent of Options with substantially the same terms for such outstanding
Options; (c) accelerated vesting of outstanding Options to the extent unvested
immediately prior to the occurrence of such event; (d) upon written notice,
provide that any outstanding Options must be exercised, to the extent then
exercisable, during a reasonable period of time immediately prior to the
scheduled consummation of the event, or such other period as determined by the
Committee (contingent upon the consummation of the event), and at the end of
such period, such Options shall terminate to the extent not so exercised within
the relevant period; and (e) cancellation of all or any portion of outstanding
Options for fair value (as determined in the sole discretion of the Committee
and which may be zero) which, in the case of Options if the Committee so
determines, may equal the excess, if any, of the value of the consideration to
be paid in the Change of Control transaction to holders of the same number of
Shares subject to such Options (or, if no such consideration is paid, Fair
Market Value of the Shares subject to such outstanding Options or portion
thereof being canceled) over the aggregate Option Price, as applicable, with
respect to such Options or portion thereof being canceled (which may be zero).
Article 10.
Amendment, Modification, Suspension and Termination
10.1 Amendment, Modification, Suspension and Termination of Plan. Subject to
Section 10.2, the Committee may amend, alter, suspend, discontinue, or terminate
(for purposes of this Section 10.1, an “Action”) the Plan or any portion thereof
or any Option (or Option Agreement) thereunder at any time; provided that no
such Action shall be made, other than as permitted under Article 9 or this
Article 10:
10.2 Required Approvals
(a) Notwithstanding the foregoing, the Committee may not take any Action without
approval of the Company’s shareholders by a vote of the majority of Shares cast
at a duly held meeting of shareholders (or if permitted by a written consent of
the holders of a majority of the outstanding Shares):
(i) if such approval is necessary to comply with any tax, statutory or
regulatory requirement applicable to the Plan,
(ii) if such Action increases the number of Shares available under the Plan
(other than an increase permitted under Article 5 absent shareholder approval),
(iii) if such Action results in a material increase in benefits permitted under
the Plan (but excluding increases that are immaterial or that are minor and to
benefit the administration of the Plan, to take account of any changes in
applicable law, or to obtain or maintain favorable tax, exchange, or regulatory
treatment for the Company, a Subsidiary, and/or an Affiliate) or a change in
eligibility requirements under the Plan, or
(iv) for any Action that results in a reduction of the Option Price of any
outstanding Options or cancellation of any outstanding Options in exchange for
cash, or for other Options with an Option Price that is less than the Option
Price of the original Options, and

 

14



--------------------------------------------------------------------------------



 



(b) Notwithstanding the foregoing, the Committee may not take any Action without
the written approval of the affected Participant, if such Action would
materially diminish the rights of any Participant under any Option theretofore
granted to such Participant under the Plan; provided, further, that the
Committee may amend the Plan, or any Option Agreement without such consent of
the Participant in such manner as it deems necessary to comply with applicable
laws, including without limitation, the Dodd-Frank Wall Street Reform and
Consumer Protection Act.
10.2 Conditional Options. Notwithstanding the above, the Committee may issue
conditional Options subject to approval of the shareholders of the Company in
the manner and to the extent required by applicable law.
Article 11.
General Provisions
11.1 Forfeiture Events.
(a) The Committee may specify in an Option Agreement that the Participant’s
rights, payments and benefits with respect to an Option shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to any otherwise applicable vesting of an Option.
Such events may include, but shall not be limited to, termination of employment
for cause (as defined in the Option Agreement) termination of the Participant’s
provision of services to the Company, Affiliate or Subsidiary, violation of
material Company, Affiliate or Subsidiary policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company, any Affiliate or Subsidiary.
(b) If any of the Company’s financial statements are required to be restated
resulting from errors, omissions, or fraud, the Committee may (in its sole
discretion, but acting in good faith), but shall not be obligated to, direct
that the Company recover all or a portion of any Option granted with respect to
any fiscal year of the Company the financial results of which are negatively
affected by such restatement. The amount to be recovered from the Participant
shall be the amount by which the Option exceeded the amount that would have been
payable to the Participant had the financial statements been initially filed as
restated, or any greater or lesser amount (including, but not limited to, the
entire Award) that the Committee shall determine. In no event shall the amount
to be recovered by the Company be less than the amount required to be repaid or
recovered as a matter of law (including but not limited to amounts that are
required to be recovered or forfeited under Section 304 of the Sarbanes-Oxley
Act of 2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the rules and regulations promulgated or to be promulgated thereunder, or
policies the Company may adopt pursuant thereto). The Committee shall determine
whether the Company shall effect any such recovery: (i) by seeking repayment
from the Participant, (ii) by reducing (subject to applicable law and the terms
and conditions of the applicable plan, program or arrangement) the amount that
would otherwise be payable to the Participant under any compensatory plan,
program or arrangement maintained by the Company, an Affiliate or any
Subsidiary, (iii) by withholding payment of future increases in compensation
(including the payment of any discretionary bonus amount) or grants of
compensatory awards that would otherwise have been made in accordance with the
Company’s otherwise applicable compensation practices or (iv) by any combination
of the foregoing.

 

15



--------------------------------------------------------------------------------



 



11.2 No Right to Service. The granting of an Option under the Plan shall impose
no obligation on the Company, any Subsidiary or any Affiliate to continue the
Service of a Participant and shall not lessen or affect any right that the
Company, any Subsidiary or any Affiliate may have to terminate the Service of
such Participant. No Participant or other Person shall have any claim to be
granted any Option, and there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Options. The terms and conditions
of Options and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).
11.3 Tax Withholding. The Company shall have the power and the right to deduct
or withhold automatically from any amount deliverable under the Option or
otherwise, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of the Plan. With respect to required
withholding, Participants may elect (subject to the Company’s automatic
withholding right set out above), subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction.
11.4 No Guarantees Regarding Tax Treatment. Participants (or their
beneficiaries) shall be responsible for all taxes with respect to any Options
issued under the Plan. The Committee and the Company make no guarantees to any
Person regarding the tax treatment of Options or payments made under the Plan.
Neither the Committee nor the Company has any obligation to take any action to
prevent the assessment of any tax on any Person with respect to any Option under
Section 409A of the Code or otherwise and none of the Company, any of its
Subsidiaries or Affiliates, or any of their employees or representatives shall
have any liability to a Participant with respect thereto.
11.5 Conditions and Restrictions on Shares. The Committee may impose such other
conditions or restrictions on any Shares received in connection with an Option
as it may deem advisable or desirable. These restrictions may include, but shall
not be limited to, a requirement that the Participant hold the Shares received
for a specified period of time or a requirement that a Participant represent and
warrant in writing that the Participant is acquiring the Shares for investment
and without any present intention to sell or distribute such Shares. The
certificates for Shares may include any legend which the Committee deems
appropriate to reflect any conditions and restrictions applicable to such
Shares.

 

16



--------------------------------------------------------------------------------



 



11.6 Compliance with Law. The granting of Options and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies, or any stock exchanges on
which the Shares are admitted to trading or listed, as may be required. The
Company shall have no obligation to issue or deliver evidence of title for
Shares issued under the Plan prior to:
(a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
(b) Completion of any registration or other qualification of the Shares under
any applicable national, state or foreign law or ruling of any governmental body
that the Company determines to be necessary or advisable.
The restrictions contained in this Section 11.6 shall be in addition to any
conditions or restrictions that the Committee may impose pursuant to
Section 11.5. The inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company, its Subsidiaries and Affiliates, and all of their
employees and representatives of any liability in respect of the failure to
issue or sell such Shares as to which such requisite authority shall not have
been obtained.
11.7 No Shareholder Rights. A Participant shall have none of the rights of a
shareholder with respect to Shares covered by any Option until the Participant
becomes the record holder of such Shares.
11.8 Severability. If any provision of the Plan or any Option is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as to
any Person or Option, or would disqualify the Plan or any Option under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Option, such provision shall be stricken as to such
jurisdiction, Person, or Option, and the remainder of the Plan and any such
Option shall remain in full force and effect.
11.9 No Constraint on Corporate Action. Nothing in the Plan shall be construed
to (a) limit, impair, or otherwise affect the Company’s right or power to make
adjustments, reclassifications, reorganizations, or changes of its capital or
business structure, or to merge or consolidate, or dissolve, liquidate, sell, or
transfer all or any part of its business or assets, or (b) limit the right or
power of the Company to take any action which such entity deems to be necessary
or appropriate.
11.10 Successors. All obligations of the Company under the Plan with respect to
Options granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

 

17



--------------------------------------------------------------------------------



 



11.11 New York Law. The Plan and each Option Agreement shall be governed by the
laws of the State of New York, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Option Agreement, recipients of an Option under this Plan are deemed to submit
to the exclusive jurisdiction and venue of the federal or state courts located
in Monroe County, New York to resolve any and all issues that may arise out of
or relate to this Plan or any related Option Agreement.
11.12 Delivery of Electronic Documents. To the extent permitted by applicable
law, the Company may (a) deliver by email or other electronic means (including
posting on a web site maintained by the Company or by a third party under
contract with the Company) all documents relating to the Plan or any Option
issued hereunder (including without limitation, prospectuses required by the
Securities & Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including without limitation,
annual reports and proxy statements) and (b) permit Participant’s to
electronically execute applicable Plan documents (including, but not limited to,
Option Agreements) in a manner prescribed to the Committee.
11.13 Indemnification.
(a) Subject to requirements of New York law, each individual who is or shall
have been a member of the Board, or a Committee appointed by the Board, or an
officer of the Company to whom authority was delegated in accordance with
Article 3, shall be indemnified and held harmless by the Company against and
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by him or her in connection with or resulting from any
claim, action, suit or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
this Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his/her own behalf, unless such loss, cost, liability or expense is
a result of his/her own willful misconduct or except as expressly provided by
statute.
(b) The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless
11.14 Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

 

18



--------------------------------------------------------------------------------



 



NONQUALIFIED STOCK OPTION AGREEMENT
[For Directors]
This NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) is made
effective as of the  _____  day of  _____  (the “Date of Grant”), between
Torvec, Inc., a New York corporation (the “Company”), and  _____  (the
“Participant”).
R E C I T A L S:
WHEREAS, on November 3, 2010, the Company’s Board of Directors (the “Board”)
adopted the Torvec, Inc. 2011 Stock Option Plan (the “Plan”) which provides for
the grant of options to purchase shares of the Company’s common stock, par value
$.01 per share (“Shares”) to employees, directors, officers and consultants;
WHEREAS, on January 27, 2011, the Company’s shareholders approved the Plan; and
WHEREAS, as an inducement for the Participant to join the Board and become a
director of the Company, the Board has approved the grant to the Participant of
the Option provided for herein which is subject to the Plan.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1. Option Grant.
(a) The Company hereby grants to the Participant the right and option (the
“Option”) to purchase  _____  Shares (“Optioned Shares”), on the terms and
conditions herein.
(b) The Option is intended to be a Nonqualified Stock Option and is intended to
be exempt from Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) and the accompanying Treasury Regulations under the short-term
deferral exception. The Option shall be administered and interpreted in a manner
that is consistent with Section 409A’s short-term deferral exception and the
regulations thereunder. Notwithstanding the preceding sentence, neither the
Company, nor the Committee, nor any person acting on behalf of any of them,
shall be liable to the Participant by reason of any acceleration of income, or
any tax or additional tax, asserted by reason of any failure of the Option or
any portion thereof or this Option Agreement to satisfy the requirements for
exemption from, or compliance with, Section 409A. Without limiting the
foregoing, the Company makes no guarantees regarding the tax treatment of the
Option or this Option Agreement.
(c) Neither the Company, nor the Committee, nor any person acting on behalf of
any of them, shall be liable to the Participant by reason of any tax asserted
under Section 4999 of the Code.

 

19



--------------------------------------------------------------------------------



 



2. Option Price. The exercise price of the Optioned Shares subject to the Option
shall be  _____  ($_____) per Share (the “Option Price”).
3. Option Term. The term of the Option shall, commence on the Date of Grant and
unless earlier terminated pursuant to Sections 4(b) and 6 below, shall continue
until 5:00 p.m., est. on  _____  (the “Option Term”).
4. Option Plan.
(a) This Option is granted pursuant to the Plan which is incorporated herein by
reference. The terms and provisions of the Plan may be amended from time to time
as provided therein. In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail. All capitalized terms used
herein and not otherwise defined shall have the meaning given thereto in the
Plan.
(b) Notwithstanding anything to the contrary, the Option shall not be
exercisable until the time that all legal requirements in connection with the
Plan have been fully complied with, including approval of the Plan by the
Company’s shareholders. The Company will exercise its commercially reasonable
efforts to present the Plan for consideration and a vote at the 2011 Annual
Meeting. If the Plan is not approved by the Company’s shareholders as required
by the Plan, then this Option shall automatically terminate and be of no further
force or effect as provided in the Plan.
5. Vesting of the Option and Exercise Period.
(a) The Option shall vest in equal installments of the Optioned Shares on
 _____  in each of the following calendar years set forth below (each, a
“Vesting Date”) so long as the Participant has served as a director of the
Company from the Date of Grant and continuing through the Vesting Date. At any
time, the portion of the Option which has become vested in accordance with the
terms hereof shall be called the “Vested Portion”.

                              Vested Portion       Vested     of Options   Year
  Percentage     Shares  
2012
               
2013
               
2014
               
2015
               

(b) The Vested Portion will be forfeited if not otherwise exercised by the
Participant by March 15th following the end of the Company’s taxable year in
which the Vesting Date occurs.

 

20



--------------------------------------------------------------------------------



 



6. Termination of Service as a Director of the Company.
(a) Upon a termination of the Participant’s service as a director of the Company
for any reason (including resignation, removal, failure to be elected as a
director of the Company at any Annual Meeting of Shareholders) other than death,
then any unvested portion of the Option shall immediately terminate and be
forfeited without consideration and the Vested Portion shall continue to be
exercisable for the earlier to occur of (i) the ninetieth (90th) day following
such termination of service or (ii) the March 15th following the end of the
Company’s taxable year in which the Vesting Date occurred with respect to such
Vested Portion.
(b) Upon a termination of the Participant’s service as a director of the Company
due to death, then any unvested portion of the Option shall immediately
terminate and be forfeited without consideration and the Vested Portion shall
continue to be exercisable until March 15th following the end of the Company’s
taxable year in which the Vesting Date occurred with respect to such Vested
Portion.
7. Exercise Procedures.
(a) Notice of Exercise. To the extent exercisable, the Participant or the
Participant’s legal representative may exercise the Vested Portion or any part
thereof prior to the expiration of the applicable Option Term corresponding to
the Vested Portion by giving written notice to the Company in the form attached
hereto as Exhibit A (the “Notice of Exercise”). The Notice of Exercise shall be
signed by the person exercising such Option. In the event that such Option is
being exercised by the Participant’s legal representative, the Notice of
Exercise shall be accompanied by proof (satisfactory to the Company) of such
legal representative’s right to exercise such Option on behalf of the
Participant’s estate.
(b) Method of Exercise. The Participant or the Participant’s legal
representative shall deliver to the Company at the time the Notice of Exercise
is delivered, payment of the aggregate Option Price due with respect to the
Optioned Shares being purchased by payment in cash, cashier’s check or certified
check or other appropriate form approved by the Committee.
(c) Issuance of Optioned Shares. Provided the Company receives a properly
completed and executed Notice of Exercise and payment for the full amount of the
aggregate Option Price, the Company shall promptly cause the Optioned Shares
underlying the exercised Option to be issued in the name of the Person
exercising the Option. Until certificates for the Optioned Shares have actually
been issued and registered in such Person’s name on the books of the Company or
its registrar upon the due exercise of the Option, such Person shall not have
any of the rights of a shareholder with respect to the Optioned Shares being
purchased. The Company shall be allowed a reasonable time following delivery of
a properly executed Notice of Exercise and payment of the Option Price in which
to accomplish the issuance and registration.

 

21



--------------------------------------------------------------------------------



 



8. Electronic Delivery of Documents. The Participant agrees that the Company may
deliver by e-mail all documents relating to the Plan or this Option (including,
without limitation, prospectuses required by the Securities and Exchange
Commission) and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements). The Participant also agrees that the Company may deliver these
documents by posting them on a web site maintained by the Company or by a third
party under contract with the Company. If the Company posts these documents on a
web site, it will notify the Participant by e-mail.
9. Securities Trading Policy. The Participant agrees to comply with the
Company’s Securities Trading Policy when selling Optioned Shares.
10. Adjustment of Optioned Shares. In the event of any corporate event or
transaction (as described in Article 12 of the Plan), the terms of this Option
Agreement (including, without limitation, the number and kind of Optioned Shares
subject to this Option Agreement and the Option Price) may be adjusted as set
forth in Article 12 of the Plan.
11. No Right to Continued Service as Director of Company. The granting of the
Option evidenced hereby and this Option Agreement shall impose no obligation on
the Company or any Affiliate to continue the Participant as a director of the
Company and shall not lessen or affect any right that the Company may have to
remove him as a director.
12. Securities Laws/Legend on Certificates.
(a) The issuance and delivery of Optioned Shares shall comply with all
applicable requirements of law, including, without limitation, the Securities
Act of 1933, as amended, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Optioned Shares may then be listed and/or
traded. If the Company deems it necessary to ensure that the issuance of
Optioned Shares under the Plan is not required to be registered under any
applicable securities laws, the Participant shall deliver to the Company an
agreement or certificate containing such representations, warranties and
covenants as the Company may deem necessary to satisfy such requirements. The
exercise of the Option may be temporarily suspended by the Company without
liability to the Company during times when no registration statement with
respect to the Optioned Shares to be acquired pursuant to the Option is
currently effective, or during times when, in the reasonable opinion of the
Committee, such suspension is necessary to preclude violation of any
requirements of applicable law or regulatory bodies having jurisdiction over the
Company. If the Option would expire for any reason except the end of the Option
Term during such a suspension, then if exercise of the Option is duly tendered
before its expiration, the Option shall be exercisable and exercised (unless the
attempted exercise is withdrawn) as of the first day after the end of such
suspension. The Company shall have no obligation to file any registration
statement covering resales of Optioned Shares acquired pursuant to the exercise
of the Option.

 

22



--------------------------------------------------------------------------------



 



(b) The Participant will furnish to the Company a copy of each Form 4 or Form 5
filed by him pursuant to Section 16(a) of the Securities Exchange Act of 1934
and will timely file all reports required under federal securities laws with
respect to the Optioned Shares he acquires pursuant to the exercise of the
Option. The Participant will report all sales of Optioned Shares to the Company
in writing on the form prescribed from time to time by the Company. The
certificates representing the Optioned Shares shall be subject to such stop
transfer orders and other restrictions as the Company may deem reasonably
advisable, and the Company may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
13. Transferability. Unless otherwise permitted in accordance with the terms of
the Plan, the Option may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or by
the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided, that, the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Option to heirs or legatees of the Participant shall be effective to bind
the Company unless permitted in accordance with the terms of the Plan. During
the Participant’s lifetime, the Option is exercisable only by the Participant.
14. Taxation upon Exercise. The Participant agrees to report income from this
Option in accordance with then applicable law and to cooperate with Company in
establishing the amount of such income and corresponding deduction to the
Company for its income tax purposes. The Participant agrees that the Company may
elect (but it shall not be obligated to) withhold Optioned Shares issuable upon
exercise of the Option or require the Participant to pay to the Company, upon
demand, when due a cash payment for the withholding for federal or state income
and employment tax purposes associated with this Option.
15. Relationship. The Option shall not be deemed to be salary or other
compensation to the Participant for purposes of any pension, thrift, profit
sharing, stock purchase or other employee benefit plan now maintained or
hereafter adopted by the Company.
16. Notices. Any notification required by the terms of this Option Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: General Counsel, at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.
17. Entire Agreement. This Option Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.
18. Waiver. No waiver of any breach or condition of this Option Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition whether
of like or different nature.

 

23



--------------------------------------------------------------------------------



 



19. Successors and Assigns. The provisions of this Option Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Option Agreement and have
agreed in writing to be joined herein and be bound by the terms hereof.
20. Choice of Law. This Option Agreement shall be governed by the law of the
State of New York (regardless of the laws that might otherwise govern under
applicable New York principles of conflicts of law) as to all matters, including
but not limited to matters of validity, construction, effect, performance and
remedies.
21. Amendment. This Option Agreement and the Option granted hereunder may be
amended at any time as permitted by the terms of the Plan.
22. Severability. The provisions of this Option Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
23. Signature in Counterparts. This Option Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
[Signature Page Follows]

 

24



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have entered into this Option Agreement.

            TORVEC, INC.
      By:           Name:           Title:        

Acknowledged as of the
date first written above:

     
PARTICIPANT:
   
 
   
 
   

 

25



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF EXERCISE

     
Torvec, Inc.
   
1999 Mt. Read Blvd., Building #3
   
Rochester, NY 14615
   
Attn:
  Date of Exercise:                     

Gentlemen:
1. Exercise of Option. This constitutes notice to Torvec, Inc. (the “Company”)
that pursuant to my Nonqualified Stock Option Agreement (the “Option Agreement”)
under the Company’s 2011 Stock Option Plan (the “Plan”) I elect to purchase the
number of Optioned Shares of Company common stock set forth below and for the
price set forth below. By signing and delivering this notice to the Company, I
hereby acknowledge that I am the holder of the stock option (the “Option”)
exercised by this notice and have full power and authority to exercise the same.

         
Date of Grant:
       
 
       
Number of Optioned Shares as to which the Option is exercised:
       
 
       
Shares to be issued in name of:
       
 
       
Total exercise price:
  $    
 
       
Cash Exercise
       
Cash payment delivered herewith:
  $    

2. Form of Payment. Forms of payment other than cash or its equivalent (e.g. by
cashier’s check) are limited by the Plan and are permissible only to the extent
approved by the compensation committee of the Board of Directors of the Company
(the “Committee”) or any committee designated thereby, in its sole discretion.
3. Delivery of Payment. With this notice, I hereby deliver to the Company the
full purchase price of the Optioned Shares and any and all withholding taxes due
in connection with the exercise of my Option.
4. Rights as Shareholder. While the Company will endeavor to process this notice
in a timely manner, I acknowledge that until the issuance of the shares
underlying the Optioned Shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), no
right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to such shares, notwithstanding the exercise of my option(s).
No adjustment shall be made for a dividend or other right for which the record
date is prior to the date of issuance of the optioned stock.

 

26



--------------------------------------------------------------------------------



 



5. Interpretation. Any dispute regarding the interpretation of this notice shall
be submitted promptly by me or by the Company to the Committee, which shall
review such dispute at its next regular meeting. The resolution of such a
dispute by such administrator of the Plan shall be final and binding on all
parties.
6. Governing Law; Severability. This notice is governed by the internal
substantive laws but not the choice of law rules, of New York. In the event that
any provision hereof becomes or is declared by a court of competent jurisdiction
to be illegal, unenforceable or void, this notice will continue in full force
and effect without said provision.
7. Entire Agreement. The Plan and the Option Agreement under which the Optioned
Shares were granted are incorporated herein by reference, and together with this
notice constitute the entire agreement of the parties with respect to the
subject matter hereof.

            Very truly yours,
              Name:            
                    (social security number)   

 

27